DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the appeal brief filed 10/12/2021. No claims were amended. Claims 1-7, 9-12, and 14-23 are currently pending. 

In view of the appeal brief filed on 10/12/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 line 14 recites “proximal end proximal end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14, 15, 16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent No. 2020/00330838) in view of Chauvin et al. (US PGPub. No. 2002/0094892).
In Reference to Claims 1, 3-7, 9-11, and 21
 	(Claim 1) A ball bat, comprising: an outer shell comprising a barrel segment that includes at least part of a barrel portion of the outer shell (item 22, fig’s 1 and 2A), a handle segment that includes at least part of a handle portion of the outer shell (item 20, fig’s 1 and 2A), and a tapered section joining between the barrel portion and the handle portion (area at items 39 and 24, fig’s 1 and 2A), wherein the handle segment is separate from, but attached to, the barrel segment (fig. 2A and paragraph 0040), and wherein the barrel portion includes a distal end of the outer shell and the handle portion includes a proximal end of the outer shell (items 22 and 20, fig. 1); and an insert comprising a tube element extending along a longitudinal axis of the bat between a first end of the insert and a second end of the insert (item 28/40, fig’s 2-21), the insert further comprising a first spacer element positioned toward the first end of the insert (item 34, fig’s 2B, 8-12, and 15-21) []; wherein: the first end of the insert is positioned in the distal end of the outer shell (fig’s 2B, 8-12, and 15-21) and the second end of the insert is positioned in the [other end] of the outer shell (fig. 2A); the tube element is spaced apart from the outer shell along at least a portion of a length of the tube element between the first [] spacer elements to form a gap between the tube element and the outer shell (fig’s 2, 8-12, and 15-21, gap “S”); and the insert is spaced apart from the handle segment along the longitudinal axis of the bat (fig. 2A);
(Claim 4) wherein at least one of the first spacer element or the second spacer element is integral with the tube element (embodiments of fig. 8 and 15);
(Claim 5) wherein the barrel portion and the tube element comprises one or more layers of composite laminate material (paragraphs 0039, 0042 and 0045);
(Claim 6) further comprising one or more locking elements positioned on an inner diameter of the outer shell and positioned to impede removal of the insert from the outer shell (lip of item 32, shown in fig. 2B, also in embodiments of fig’s 15-18);
(Claim 7) wherein the barrel portion of the outer shell comprises an elastomeric composite material including an elastomeric matrix material reinforced with reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric);
(Claim 9) further comprising a connecting element that attaches the handle segment to the barrel segment (item 24, fig. 2A);
(Claim 10) further comprising a sleeve element positioned on the tube element in the gap, wherein the sleeve element is positioned at a center of percussion of the ball bat (embodiment of fig. 11, reduced thickness portion of item 930 that surrounds item 28);
(Claim 11) wherein the barrel portion comprises a first compression value and the tube element comprises a second compression value that is higher than the first compression value (barrel materials disclosed can be the same as tube materials disclosed (paragraphs 0039, 0042, and 0045) but is shown to be thicker in all embodiments, fig’s 2, 8-12, and 15-21, therefore the barrel would have a higher compression value in embodiments with the same material used);
(Claim 21) wherein the insert is spaced apart from the connecting element along the longitudinal axis of the bat (fig. 2A).
 	Goodwin fails to teach the second spacer element and the second end of the insert being in the tapered section of claim 1 and the additional spacer of claim 3. 
Chauvin teaches (Claim 1) a second spacer element positioned toward the second end of the insert (item 43 at end of item 40 in tapered section, fig. 9); a second end of an insert positioned in a tapered section (end of item 40 in tapered section, fig. 9);
(Claim 3) further comprising one or more additional spacer elements positioned on a tube element between a first and second spacer elements (middle item 43, fig. 9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double walled bat structure of Goodwin with the feature of a second and/or additional spacers and locating the second end of the insert in the tapered section as taught by the double walled bat structure of Chauvin for the purpose of optimizing shock absorption, improving the bats compliance as taught by Chauvin (paragraph 0042) as well as allowing the bat to perform without cracking or denting as taught by Chauvin (paragraphs 0010 and 0041), creating better feel for the user, as well as making the device more durable and reliable, making the device more attractive to the users.  
	Further, the examiner notes that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). And, that rearranging or locating parts of a device are obvious matters of design choice if the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since both Goodwin and Chauvin show providing the insert along the entire length of the barrel / hitting portion, the insert of Goodwin extending up to the tapered section and the insert of Chauvin extending into the tapered section, merely claiming the particular location of the second end of the insert in the tapered section as opposed to up to the tapered section does not appear it would modify the operation of the device or create any performance difference, therefore, claiming this particular location is not a patentable distinction. This is further evidenced in Goodwin which teaches that the tubular insert can be a variety of lengths as long as the insert extends over a majority of the barrel portion (paragraph 0047).

In Reference to Claim 12, 14, 15, 16, 18, and 23
 	Goodwin teaches (Claim 12) A ball bat comprising: an outer shell comprising a barrel portion (item 22, fig’s 1 and 2A) formed with one or more layers of composite laminate material (paragraphs 0039, 0042 and 0045), a handle portion (item 20, fig’s 1 and 2A), and a tapered section joining the barrel portion to the handle portion (area at items 39 and 24, fig’s 1 and 2A), wherein the barrel portion includes a distal end of the outer shell and the handle portion includes a proximal end of the outer shell (fig’s 1 and 2A); and an insert comprising a tube element extending between a first end of the insert and a second end of the insert (item 28/40, fig’s 2-21), the insert further comprising a spacer element positioned toward the first end of the insert, wherein the spacer element is integral with the tube element (item 34, fig’s 8 and 15); wherein the first end of the insert is positioned in the distal end of the outer shell (fig’s 8 and 15), []; and wherein the tube element is spaced apart from the outer shell along at least a portion of a length of the tube element between the spacer element and the second end of the insert to form a gap between the tube element and the outer shell (fig’s 2A, 8, and 15, gap “S”);
(Claim 14) wherein both the tube element and the spacer element comprises composite laminate material (paragraphs 0039, 0042 and 0045);
(Claim 15) wherein the barrel portion of the outer shell comprises an elastomeric composite material including an elastomeric matrix material reinforced with reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric);
(Claim 16) wherein the outer shell comprises a handle segment that is separate from, but attached to, a barrel segment, wherein the handle segment includes at least part of the handle portion and the barrel segment includes at least part of the barrel portion (fig. 2A and paragraph 0040, items 22 and 20 are separate but attached via item 24);
(Claim 18) wherein the barrel portion comprises a first compression value and the tube element comprises a second compression value that is higher than the first compression value (barrel materials disclosed can be the same as tube materials disclosed (paragraphs 0039, 0042, and 0045) but is shown to be thicker in all embodiments, fig’s 2, 8-12, and 15-21, therefore the barrel would have a higher compression value in embodiments with the same material used);
 	(Claim 23) wherein the outer shell comprises: a barrel segment that extends along a longitudinal axis of the bat and includes at least part of the barrel portion (item 22, fig’s 1 and 2A); and a handle segment that extends along the longitudinal axis of the bat and includes at least part of the handle portion (item 20, fig’s 1 and 2A); wherein; the handle segment is separate from, but attached to, the barrel segment (fig. 2A and paragraph 0040, items 22 and 20 are separate but attached via item 24); and the insert is spaced apart from the handle segment along the longitudinal axis of the bat (fig. 2A).
	Goodwin fails to teach the feature of the second end of the insert positioned in the tapered section of the shell. 
Chauvin teaches (Claim 12) a second end of an insert positioned in a tapered section of an outer shell (end of item 40 in tapered section, fig. 9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double walled bat structure of Goodwin with the feature of a locating the second end of the insert in the tapered section as taught by the double walled bat structure of Chauvin for the purpose of optimizing shock absorption, improving the bats compliance as taught by Chauvin (paragraph 0042) as well as allowing the bat to perform without cracking or denting as taught by Chauvin (paragraphs 0010 and 0041), creating better feel for the user, as well as making the device more durable and reliable, making the device more attractive to the users.  
	Further, the examiner notes that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). And, that rearranging or locating parts of a device are obvious matters of design choice if the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since both Goodwin and Chauvin show providing the insert along the entire length of the barrel / hitting portion, the insert of Goodwin extending up to the tapered section and the insert of Chauvin extending into the tapered section, merely claiming the particular location of the second end of the insert in the tapered section as opposed to up to the tapered section does not appear it would modify the operation of the device or create any performance difference, therefore, claiming this particular location is not a patentable distinction. This is further evidenced in Goodwin which teaches that the tubular insert can be a variety of lengths as long as the insert extends over a majority of the barrel portion (paragraph 0047).

In Reference to Claims 19-20
 	Goodwin teaches (Claim 19) A ball bat, comprising: an outer shell comprising a barrel portion (item 22, fig’s 1 and 2A), a handle portion (item 20, fig’s 1 and 2A), and a tapered section joining the barrel portion to the handle portion (area at items 39 and 24, fig’s 1 and 2A), wherein the barrel portion includes a distal end of the outer shell and the handle portion includes a proximal end of the outer shell (fig’s 1 and 2A), and wherein the barrel portion comprises an elastomeric composite material including an elastomeric matrix reinforced with reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric); and an insert comprising a tube element extending between a first end of the insert and a second end of the insert (item 28/40, fig’s 2-21), the insert further comprising a first spacer element positioned toward the first end of the insert (item 34, fig’s 2B, 8-12, and 15-21) []; wherein the first spacer element is positioned inside the outer shell toward the distal end of the outer shell (item 34, fig’s 2B, 8-12, and 15-21) [], wherein at least one of the first spacer element [] element is attached to the outer shell (paragraphs 0050-0052); and wherein the tube element is spaced apart from the outer shell along at least a portion of a length of the tube element between the first [] spacer elements to form a gap between the tube element and the outer shell (fig’s 2, 8-12, and 15-21, gap “S”);
	(Claim 20) further comprising a sleeve element positioned on the tube element in the gap (embodiment of fig. 11, reduced thickness portion of item 930 that surrounds item 28).
Goodwin fails to teach the second spacer element of claim 19. 
Chauvin teahecs (Claim 19) a second spacer element positioned toward a second end of an insert (item 43 at end of item 40, fig. 9); and the second spacer element is positioned inside the outer shell toward a proximal end of the outer shell (item 43 at end of item 40, fig. 9).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double walled bat structure of Goodwin with the feature of a second and/or additional spacers as taught by the double walled bat structure of Chauvin for the purpose of optimizing shock absorption, improving the bats compliance as taught by Chauvin (paragraph 0042) as well as allowing the bat to perform without cracking or denting as taught by Chauvin (paragraphs 0010 and 0041), creating better feel for the user, as well as making the device more durable and reliable, making the device more attractive to the users.  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al. (US PGPub. No. 2002/0094892) in view of Goodwin et al. (US Patent No. 2020/00330838).
In Reference to Claim 22
	Chauvin teaches (Claim 22) A ball bat, comprising: a single-piece outer shell (item 20, fig’s 1 and 9) comprising a barrel portion (area 21, fig. 1) [], a handle portion (item 23, fig’s 1 and 9), and a tapered section joining the barrel portion to the handle portion (item 22, fig’s 1 and 9), wherein the barrel portion includes a distal end of the outer shell and the handle portion includes a proximal end of the outer shell (fig’s 1 and 9); and an insert comprising a tube element extending between a first end of the insert and a second end of the insert (item 40, fig. 9), the insert further comprising a first spacer element positioned toward the first end of the insert and a second spacer element positioned toward the second end of the insert (items 43 and ends of the insert, fig. 9); wherein the first end of the insert is positioned in the distal end of the outer shell (right end of item 40, fig. 9) and the second end of the insert is positioned in the tapered section of the outer shell (left end of item 40, fig. 9); and wherein the tube element is spaced apart from the outer shell along at least a portion of a length of the tube element between the first and second spacer elements to form a gap between the tube element and the outer shell (gap formed by items 43 between item 10 and 40, fig. 9).
	Chauvin fails to teach making the barrel from one or more layers of composite laminate material of claim 22. 
	Goodwin teaches (Claim 22) [a barrel material] formed with one or more layers of composite laminate material (paragraphs 0039 and 0042).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bat with insert of Chauvin with the feature of making the barrel of a composite laminate material as taught by the bat with insert of Goodwin for the purpose of using a material that provides good shock absorption and is strong, durable, and resilient material as taught by Goodwin (paragraphs 0039 and 0042), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since many different types of materials are known in the art of baseball bats to work well for the intended purpose of striking a ball while maintaining integrity (as evidenced by the wide range of listed materials in Goodwin), merely selecting from one of a variety of well-known materials for the material of the bat shell is an obvious matter of engineering design choice and not a patentable advance. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. in view of Chauvin, and further in view of Pegnatori (US Patent No. 9,005,056).
In Reference to Claim 2
 	The modified device of Goodwin teaches all of claim 1 as discussed above. 
	Goodwin fails to teach the continuous space of claim 2. 
Pegnatori teaches (Claim 2) wherein [a] gap extends between [a] first and second spacer elements (item 22, extending between items 28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bat with insert device of Goodwin with the feature of a gap extending between first and second spacers as taught by the bat with insert device of Pegnatori for the purpose of improving the rebound effect of the bat as taught by Goodwin (column 4 lines 52-63), improving the performance of the device, while still providing for damping and improving durability as taught by Pegnator (column 5 lines 5-13), making the device more attractive to the users. 

Claim 7, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. in view of Chauvin, and further in view of Trysinsky (US Patent No. 4,671,511).
In Reference to Claim 7
 	The examiner believes that the device of Goodwin teaches all of claim 7, broadly interpreted, as discussed above. 
	However, in the alternate view that since Goodwin does not explicitly teach an “elastomeric matrix” even though the materials disclosed can be considered “elastomeric,” an alternate rejection is set forth below. 
	Trysinsky teaches (Claim 7) [a sporting device using] an elastomeric matrix material reinforced with reinforcing fibers (column 4 lines 16-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sporting implement of Goodwin with an elastomeric matrix material with reinforcing fibers as taught by the sporting implement of Trysinsky for the purpose of using a material that provides good shock absorption and strength as taught by Trysinsky (column 4 lines 16-29), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Goodwin specifically teaches using a strong and flexible fiber composite material, including a matrix material, a resin material, and reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric) merely selecting from a variety of well-known materials for the matrix and the reinforcing fibers is an obvious matter of engineering design choice and not a patentable advance. 

In Reference to Claim 15
 	The examiner believes that the device of Goodwin teaches all of claim 15, broadly interpreted, as discussed above. 
	However, in the alternate view that since Goodwin does not explicitly teach an “elastomeric matrix” even though the materials disclosed can be considered “elastomeric,” an alternate rejection is set forth below. 
	Trysinsky teaches (Claim 15) [a sporting device using] an elastomeric matrix material reinforced with reinforcing fibers (column 4 lines 16-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sporting implement of Goodwin with an elastomeric matrix material with reinforcing fibers as taught by the sporting implement of Trysinsky for the purpose of using a material that provides good shock absorption and strength as taught by Trysinsky (column 4 lines 16-29), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Goodwin specifically teaches using a strong and flexible fiber composite material, including a matrix material, a resin material, and reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric) merely selecting from a variety of well-known materials for the matrix and the reinforcing fibers is an obvious matter of engineering design choice and not a patentable advance. 

In Reference to Claims 19-20
The examiner believes that the device of Goodwin teaches the materials claimed in claim 19, broadly interpreted, as discussed above. 
	However, in the alternate view that since Goodwin does not explicitly teach an “elastomeric matrix” even though the materials disclosed can be considered “elastomeric,” an alternate rejection is set forth below. 
	Trysinsky teaches (Claim 19) [a sporting device using] an elastomeric matrix material reinforced with reinforcing fibers (column 4 lines 16-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sporting implement of Goodwin with an elastomeric matrix material with reinforcing fibers as taught by the sporting implement of Trysinsky for the purpose of using a material that provides good shock absorption and strength as taught by Trysinsky (column 4 lines 16-29), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Goodwin specifically teaches using a strong and flexible fiber composite material, including a matrix material, a resin material, and reinforcing fibers (paragraphs 0039, 0042, and 0045, specifically, paragraph 0039 lines 1-3 recite using a fiber composite material, lines 42-43 recite an impregnated matrix, and lines 37-39 recite the resin can be a thermoplastic resin which is elastomeric) merely selecting from a variety of well-known materials for the matrix and the reinforcing fibers is an obvious matter of engineering design choice and not a patentable advance. 

Claims 10, 17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. in view of Chauvin et al. (alt. in view of Trysinsky for claims 19/20) and further in view of Tsukamoto et al. (US Patent No. 10,561,914).
In Reference to Claim 17
The modified device of Goodwin teaches all of claim 12 as discussed above. 
The embodiment(s) of Goodwin used for claim 12 fail to teach the sleeve element of claim 17. 
Tsukamoto teaches (Claim 17) further comprising a sleeve element positioned on [a] tube element in the gap (item 914, fig’s 9, and column 12 lines 41-64).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double barrel bat structure of Goodwin with the feature of a sleeve element at the center of percussion as taught by the double barrel bat structure of Tsukamoto for the purpose of creating a desired increase or decrease in performance of the bat or the bat’s sweet spot as taught by Tsukamoto (column 13 line 59 — column 14 line 2), allowing the bat to be constructed with more specific performance characteristics, as desired, making the bat more customizable, and more attractive to the manufacturers and users.

In Reference to Claim 10
 	As noted above, the examiner believes Goodwin teaches all of the features of claim 10, as the embodiment of fig. 11 shows a sleeve that surrounds item 28 meeting this claim language, broadly interpreted.  
	However, in an alternate view that this element is intended to be separate from the spacer elements an alternate rejection is set forth below. 
	Tsukamoto teaches (Claim 10) further comprising a sleeve element positioned on the tube element in the gap, wherein the sleeve element is positioned at a center of percussion of the ball bat (item 914, fig’s 9, and column 12 lines 41-64).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double barrel bat structure of Goodwin with the feature of a sleeve element at the center of percussion as taught by the double barrel bat structure of Tsukamoto for the purpose of creating a desired increase or decrease in performance of the bat or the bat’s sweet spot as taught by Tsukamoto (column 13 line 59 — column 14 line 2), allowing the bat to be constructed with more specific performance characteristics, as desired, making the bat more customizable, and more attractive to the manufacturers and users.

In Reference to Claim 20
	As noted above, the examiner believes Goodwin teaches all of the features of claim 20, as the embodiment of fig. 11 shows a sleeve that surrounds item 28 meeting this claim language, broadly interpreted.  
	However, in an alternate view that this element is intended to be separate from the spacer elements an alternate rejection is set forth below. 
	Tsukamoto teaches (Claim 20) further comprising a sleeve element positioned on the tube element in the gap (item 914, fig’s 9, and column 12 lines 41-64).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the double barrel bat structure of Goodwin with the feature of a sleeve element at the center of percussion as taught by the double barrel bat structure of Tsukamoto for the purpose of creating a desired increase or decrease in performance of the bat or the bat’s sweet spot as taught by Tsukamoto (column 13 line 59 — column 14 line 2), allowing the bat to be constructed with more specific performance characteristics, as desired, making the bat more customizable, and more attractive to the manufacturers and users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711